Citation Nr: 0916352	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-16 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; R.G.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1975 to August 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2005 by the 
Department of Veterans Affairs (VA) Portland   Oregon 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he sustained several back injuries 
while on active duty in the military in addition to his claim 
of a back injury from an explosion of a 106 recoiled anti-
tank weapon. 

At a March 2009 hearing before the Board, the Veteran 
referred to three separate injuries that occurred all 
contributing to his present back disorder.  First, the 
Veteran testified that he had a "50-caliber spotting rifle 
on a 106 rifle... when the 50-caliber round turned sideways in 
the breach and it discharged."  He stated he sustained 
shrapnel wounds and burns on his back.  Second, approximately 
two weeks after that incident, he was a passenger in a jeep 
travelling on a rough road when he "flew up in the back of 
the jeep and landed on a radio box" and reinjured his back.  
The Veteran stated that the final incident was when he was in 
mountaineering school training and "fell almost [fifty] feet 
and landed on some rocks."  In addition, the Veteran 
testified that in 1977, he was involved in a motor vehicle 
accident when a "regional transit bus in Sacramento" on 
which he was a passenger, "got rear-ended by a semi."  See 
Hearing Transcript, dated March 2009.

In March 2008, P.G., who served in the military with the 
Veteran, submitted a letter attesting to the injuries the 
Veteran sustained during service.  P.G. stated that he was 
present when the Veteran was injured from the gun accident 
where it hit the Veteran "in the back arms and hands [and] 
he also got powder burns on his back."  P.G. also stated he 
was present when a soldier was "high on drugs and went 
crazy[,] it took six of us [to] get a hold of him and we all 
got hurt."  Finally, P.G. states that he was he who was 
driving the jeep when "we hit a chuck hole and [the Veteran] 
flew in the air and landed on his back on top of a [radio] 
mounted on the side in the back of the jeep."  See P. G.'s 
letter, received by the RO in March 2008.

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  See Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  However, the Court has also 
held that lay persons, such as the Veteran and P. G., are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").

Consequently, while the Veteran and P. G. are competent to 
report that the Veteran injured his back and the existence of 
symptoms such as back pain, they are not competent to report 
disorders resulted from the alleged injury.  In addition, the 
statements submitted by the Veteran's friends, L. M. and R. 
G., cannot be given the same weight towards credibility as 
the letter submitted by P. G., as P. G. stated he witnessed 
the incidents resulting in the Veteran's injuries during 
service.

According to the Veteran's in-service treatment records, 
there are two incidents recorded in which the Veteran 
complained of and received treatment for back injuries.  In 
July 1975, the Veteran "hit [left] shoulder on radio now 
sore and tender, as expressed [illegible] pus."  As a result 
of this injury, the Veteran's "[left] axillary nodes 
[became] enlarged" and an infection formed.  See In-Service 
Treatment Records, dated July 1975.  

In December 1975, the Veteran was diagnosed with contusions 
in the lower back resulting from "being thrown against bunk... 
trying to restrain wild man."  See In-Service Treatment 
Records, dated December 1975.  Despite this evidence in the 
record, the Board notes that the Veteran does not argue that 
the back injury sustained from restraining another soldier as 
one the incidents contributing to his present condition.  

In addition, the Veteran's statement that he incurred a fall 
from mountain climbing training is recorded in the service 
treatment records.  However, associated with the record of 
the incident, there is no reported injury to the Veteran's 
back or shoulder.  See In-Service Treatment Records, dated 
August 1975.  

In October 1989, the Veteran was treated by a private medical 
doctor, Dr. C. Blake.  According to the evidence, the Veteran 
was treated by Dr. Blake in October 1989 for a lower back 
strain.  He reported to Dr. Blake that he was "involved in 
an on-the-job injury four days prior to his motor vehicle 
accident.  This occurred on [February 13, 1989]."  The 
Veteran injured his back and right shoulder.  The record 
states "[the Veteran] continued to have pain in his right 
shoulder and lower back. The lower back pain is constant... He 
has had no previous problems with his back."  See Dr. C. A. 
Blake, dated October 1989.

The record includes a letter from Dr. C. Huston, a private 
medical physician, to the McMinnville DSO regarding the 
Veteran's medical conditions.  The letter states that the 
Veteran was briefly employed in construction in the 1980s but 
"he hurt his back and stopped this.  [The Veteran] then 
worked for a corporation called Shellcore until he was in a 
car-train accident in 1989.  In this accident, he apparently 
suffered many severe injuries including fractured ribs, 
femur, tore both rotator cuff[s], had a cervical fracture and 
back fractures.  He was treated extensively at Oregon Health 
Sciences University and later was followed by [Dr. C. Blake] 
here in town."  See Letter from Dr. C. Huston to 
McMinneville DSO, dated June 1995.  

The Veteran was treated in May 1998 by a private orthopedic 
surgeon, Dr. J. Isaacson.  According to the record, the 
Veteran reported to Dr. Isaacson that he was involved in a 
1977 motor vehicle accident involving a truck and the bus he 
was on that resulted in the fracture of his spine.  As a 
result, the Veteran stated he "wore a brace or harness for 
about a year afterwards, so he had some chronic back pain 
from that."  Then in 1989, the Veteran was "a passenger in 
a car and hit a train."  He reported he reinjured his back 
and neck.  Dr. Isaacson opined "[The Veteran] has had 
compression fractures of his spine.  I suspect it is the 
lower thoracic spine, and, therefore, not well visualized on 
[the] x-rays... He has chronic back pain as a result of his two 
major accident, which in and of themselves would not be that 
debilitating, but they are combined with several other 
injuries."  See Dr. Isaacson private treatment record, dated 
May 1998.

The Veteran was treated for his back disorder from private 
physician Dr. J. S. Gibson, who submitted a January 2003 
letter to the VA stating:

"After examining [the Veteran] today and 
reviewing his medical history, I conclude that a 
significant proportion, and probably a majority, 
or his disability is due to the injury he 
sustained in the armed forces.  A 50 caliber 
spotting rifle on a 106mm recoiled rifle misfired 
and he received several shrapnel wounds.  He was 
also thrown to the ground from a [j]eep and was 
injured in the fall, particularly affecting his 
right shoulder.  He has had pain in his shoulder 
and several other joints since then.  While this 
accident does not appear to be the sole cause of 
his current disability, it is a major 
contributor."  See Letter from Dr. J. S. Gibson, 
dated January 2003.

According to the private treatment records of Dr. W. M. 
Bailey, the Veteran consulted with Dr. Bailey "for help in 
proving which injuries were pre-existing from the military, 
so that he can get service connected disability."  Dr. 
Bailey notes the existence of "several scars over back from 
what [the Veteran] states was shrapnel, also right wrist and 
some on legs.  Burn scar on back is also from that injury per 
[the Veteran]."  Dr. Bailey does not give an opinion as to 
whether he believes the Veteran's injuries are related to 
service.  See Dr. W. M. Bailey private treatment records, 
dated August 2003.
In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim. Id.  

A VA examination has not been provided for this claim despite 
the Veteran's request in September 2005.  See Veteran's 
statement, dated September 2005.  In this case, based on the 
evidence of in-service injury, the Veteran's claim of history 
of back injuries during service, the competent lay statement 
of P. G. attesting to witnessing the incidents resulting in 
the Veteran's injuries, the multiple private medical 
examiner' treatment notes and opinions, and the lack of a VA 
examination, the Board finds that an VA examination and 
opinion are needed.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	The Veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the 
etiology of the current back disorder.  
The claims file must be made available 
to and reviewed by the VA examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  A 
complete copy of this remand should be 
made available to the examining VA 
medical practitioner.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The VA examiner should 
state whether the Veteran's back 
disorder is at least as likely as not 
causally or etiologically related to 
the back injuries sustained during 
service (and documented in the service 
treatment records).   

2.	Then, the Veteran's claim should again 
be reviewed.  If the benefit sought is 
not granted, the AMC should issue a 
supplemental statement of the case and 
allow the Veteran appropriate 
opportunity to respond.  Thereafter, 
the claim should be returned to the 
Board for further appellate review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

